Exhibit 10.2

 

Contribution and Exchange Agreement

 

 

 

Dated [    ] November 2020

[                    ]

(the Contributor)

Arrival Group

(the Issuer)

 

Ref: L-301355



--------------------------------------------------------------------------------

This Agreement is made on [    ] November 2020 by and between:

 

(1)

[full name], a [legal form] governed by [governing law], with registered office
at [                    ]

(the “Contributor”); and

 

(2)

Arrival Group, a public limited liability company (société anonyme) governed by
the laws of the Grand Duchy of Luxembourg, with registered office at 1, rue
Peternelchen, L-2370 Howald], Grand Duchy of Luxembourg and registered with the
Luxembourg Register of Commerce and Companies under number B248209;

(the “Issuer”)

In the presence of

 

(3)

Arrival S.à r.l., a société à responsabilité limitée governed by the laws of the
Grand Duchy of Luxembourg, with registered office at 1, rue Peternelchen, L-2370
Howald, Grand Duchy of Luxembourg and registered with the Luxembourg Register of
Commerce and Companies under number B200789;

(the “Company”).

The Contributor and the Issuer are collectively referred to as the “Parties” and
individually as a “Party”.

Whereas:

 

(A)

The Contributor holds ordinary shares in the share capital of the Company (the
“Contributed Shares”) as indicated in the table annexed as Schedule 1 to this
Agreement.

 

(B)

On the terms of a business combination agreement dated on or around the date of
this Agreement and entered into by and between, inter alios, the Company and the
Issuer (the “BCA”), a copy of which is attached as Schedule 2 to this Agreement,
it is proposed that (i) all the shareholders of the Company holding preferred A
convertible preference shares contribute all of their shares in kind to the
Issuer in exchange for new ordinary shares to be issued by the Issuer (the
“Preferred Shares Exchange”) and (ii) all the shareholders of the Company
holding ordinary shares contribute all of their shares in kind to the Issuer in
exchange for new ordinary shares to be issued by the Issuer (the “Ordinary
Shares Exchange”).

 

(C)

The Contributor has agreed, subject to the Condition, to contribute the
Contributed Shares to the Issuer against new ordinary shares to be issued by the
Issuer in the numbers and proportions as set in section 2.01 of the Company
Disclosure Schedule and the Payment Spreadsheet (as defined in the BCA) (the
“Issued Shares”), with effect on either the Second Exchange Effective Time (as
defined in the BCA) or as soon as practicable following the termination of the
BCA in accordance with Article X thereof (the “Ordinary Share Effective Time”).
The Issued Shares shall be issued for a total amount including a share premium
as indicated in section 2.01 of the Company Disclosure Schedule and the Payment
Spreadsheet.

 

(D)

The Contributor has agreed to pay for the Issued Shares by way of a contribution
in kind which consists of the Contributed Shares (the “Contribution”). The
Contribution includes all the rights, commitments and obligations, known or
unknown, which can or could be attached thereto in any manner whatsoever.

 

(E)

It is contemplated that the Contributor, the Company and the Issuer, inter
alios, enter into an English law governed Supplemental Deed (the “Supplemental
SHA”) to the Second

 

 

A42776004

1



--------------------------------------------------------------------------------

  Amended and Restated Shareholders’ Agreement of the Company, dated as of
October 12, 2020, as may be further amended and restated from time to time (the
“SHA”) pursuant to which, inter alia, the Contributor and the Company:
(i) acknowledge the Preferred Shares Exchange and (ii) all the shareholders of
the Company currently holding preferred A convertible preference shares are
deemed to remain a Preferred A Shareholders (as defined under the SHA) for
purposes of their rights and obligations under the SHA. It is further
contemplated that the Issuer adhere to the SHA upon completion of the Preferred
Shares Exchange.

It is agreed as follows:

 

1

Consent

The Contributor irrevocably consents to the Preferred Shares Exchange and the
Ordinary Shares Exchange and all the transactions contemplated under the BCA and
the Transaction Documents (as defined in the BCA) to which the Contributor is a
party.

 

2

Conditions to the Contribution and Issuance of the Issued Shares

The obligations of the Parties under clauses 3 and 4 of this Agreement are
subject to the prior issuance by a Luxembourg independent statutory auditor
(réviseur d’entreprises agréé) engaged by the Issuer, at or before the Ordinary
Share Effective Time, of a report on the contributions in kind relating the
Ordinary Shares Exchange prepared in accordance with article 420-10 of the
Luxembourg law on commercial companies dated 10 August 1915, as amended (the
“Condition”).

The Parties acknowledge that the Ordinary Shares Exchange shall occur on the
Ordinary Share Effective Time for all Company Ordinary Shareholders and the
Issuer, endeavours, and commits on a best efforts basis, to have the Condition
fulfilled to allow for the Contribution to occur on the Ordinary Share Effective
Time.

 

3

Contribution and Issuance of Issued Shares

 

3.1

At least five (5) Business Days prior to the Closing Date (each term as defined
under the BCA), the Company shall provide the Contributor and Issuer with a copy
of the Payment Spreadsheet.

 

3.2

On the Ordinary Share Effective Time and subject to the Condition:

 

  (i)

the Contribution shall be contributed to the Issuer; and

 

  (ii)

the Contribution shall be contributed in full and complete satisfaction of the
issue and allotment to the Contributor of the Issued Shares by the Issuer;

 

  (iii)

the Issued Shares shall be issued by the Issuer and allotted to the Contributor;

 

  (iv)

the Issued Shares shall be issued and allotted in full and complete satisfaction
of the Contribution;

 

  (v)

the Issued Shares shall be issued and allotted to the Contributor as fully paid
shares; and

 

  (vi)

the Issuer shall register the Issued Shares in the name of the Contributor in
the Issuer’s share register as at the date of issue.

 

 

A42776004

2



--------------------------------------------------------------------------------

3.3

The Contributor represents and warrants that it is the sole lawful owner of the
Contribution and that these items are free of any lien, encumbrance, pre-emption
rights or other similar rights and is freely transferable and/or assignable to
the Issuer and not subject to any third party rights and that any and all
necessary consents for transfer that may be required under (i) any shareholder
agreement existing between the Contributor and any other shareholders of the
Company or (ii) articles of association of the Company has been complied with or
waived.

 

3.4

The Contributor represents and warrants that the Contribution will not:

 

  3.4.1

conflict with or violate its organizational or governance documents; or

 

  3.4.2

conflict with or violate any Law (as defined in the BCA) applicable to the
Contributor;

 

3.5

The Contributor represents and warrants that there is no Action (as defined in
the BCA) pending or threatened in writing against the Contributor or any
property or asset of the Contributor that would prevent, materially delay or
materially impede the performance by the Contributor of its obligations under
this Agreement.

 

3.6

The Contributor represents and warrants that no broker, finder, or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with the Contribution based upon arrangements made by or on behalf of
the Contributor.

 

3.7

The Contributor agrees, notwithstanding any rights or privileges the Contributor
may have regarding the ability to Transfer (as defined below) any of the
Contributed Shares pursuant to applicable Law (as defined in the BCA), the
Company Organizational Documents (as defined in the BCA) or the SHA, not to
Transfer any of the Contributed Shares before the earlier of the implementation
of the Ordinary Shares Exchange or termination of the BCA in accordance with its
terms, which termination, as the case may be, shall be confirmed by the Company
to the Issuer and Contributor at the latest five (5) calendar days following
such termination. A Transfer or attempted Transfer of any Contributed Shares in
breach of this clause 3.7 shall be null and void and have no effect towards the
Company, and the Company shall refuse to record in the shareholders’ registry of
the Company any Transfer or other transaction made on such Contributed Shares
and to recognize in that case any right to third parties in or against the
Company. For purposes of this clause 3.7, the “Transfer” of any Contributed
Share shall mean the transfer of either or both of the legal and beneficial
ownership in such Contributed Share, and/or the grant of an option or right to
acquire either or both of the legal and beneficial ownership in such Contributed
Share, and shall include: (i) any direction (by way of renunciation or
otherwise) by a person entitled to an allotment or issue of any Contributed
Share, that such Contributed Share be allotted or issued to some other person;
(ii) any sale or other disposition of any legal or equitable interest in a
Contributed Share (including any attached voting right) and whether or not by
the registered holder thereof and whether or not for consideration or otherwise
and whether or not effected by an instrument in writing; (iii) any grant or
creation of a Lien (as defined in the BCA) over any Contributed Share; and
(iv) any agreement, whether or not subject to any conditions, to do any of the
foregoing.

 

4

Power of attorney and commitment

 

4.1

The Contributor hereby irrevocably instructs, authorises and empowers any
director of the Issuer or any manager of the Company, or any lawyer at
Linklaters LLP, Luxembourg, each

 

 

A42776004

3



--------------------------------------------------------------------------------

  of them acting individually, with power of substitution, as the Contributor’s
true and lawful agent and attorney-in-fact, to:

 

  4.1.1

register, in their name and on their behalf, the transfer of the Contribution in
the share register of the Company and the issuance of the Issued Shares in the
share register of the Issuer, and perform any and all publication or
registration formalities that may be necessary in relation with the afore
Contribution and Issuance of the Issued Shares;

 

  4.1.2

determine the nominal amount of the Issued Shares and the final amount of share
premium of the Issuer to be recorded in the accounts of the Issuer as a result
of the Ordinary Shares Exchange;

 

  4.1.3

take all actions and do such things on behalf and in the name of the Contributor
that are necessary or desirable for the Contributor to take or to do in order
for the Ordinary Shares Exchange, the Holdco Ordinary Shares Merger Issuance (as
defined under the BCA), the Merger (as defined under the BCA), the restatement
of the articles of association of the Company, the restatement of the articles
of association of the Issuer, and any other transaction contemplated under the
BCA (the “BCA Transactions”);

 

  4.1.4

represent the Contributor at any meeting or any adjourned meeting of the general
meeting of shareholders of the Company or the Issuer convened for the purpose of
implementing any of the BCA Transactions, waive any convening formalities, vote
in the name and on behalf of the Contributor on any resolution submitted to said
meeting, sign any documents, shareholder proxy, written consent or resolutions,
delegate under his own responsibility the present proxy to another
representative and, in general, do whatever seems appropriate or useful; and

 

  4.1.5

agree or amend the form, terms and conditions of, to certify any and all
documents as certified true copies and to make, sign, execute and do, and all
such deeds, instruments, share registers, agreements, applications, forms,
declarations, confirmations, notices, acknowledgements, letters, certificates,
minutes, powers-of-attorney, general assignments, and any other documents
relating to and required or desirable to implement the BCA Transactions
promising ratification.

 

4.2

The Contributor hereby commits to provide the Issuer and/or Company, immediately
upon request from the Issuer and/or Company, as applicable, all documents and
information which are reasonably required for the purpose of complying with
applicable anti-money laundering laws and regulations (including without
limitation the Luxembourg law of 12 November 2004 on the fight against money
laundering and the financing of terrorism as amended) in the context of the
implementation of the BCA Transactions or that would be required from a notary
residing in Luxembourg for the same purposes.

 

5

Notices

All notices, requests, permissions, waivers and other communications hereunder
shall be in writing in the English language and shall be deemed to have been
duly given if signed by the respective persons giving them (in the case of a
company, the signature shall be by an officer thereof) and delivered by hand, or
deposited in the mail (registered, return receipt requested), properly addressed
and postage prepaid or by facsimile (provided the same is confirmed by mail, as
above sent within one (1) day of dispatch) to the registered office of the other
Party.

 

 

A42776004

4



--------------------------------------------------------------------------------

6

Entire Agreement – Amendments

This Agreement contains the entire understanding of the parties hereto with
respect to the subject matter contained herein, supersedes and cancels all prior
agreements with respect hereto and may be amended only by a written instrument
executed by the parties or their respective successors or assigns. The section
and clause headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

7

Invalidity

If any of the provisions of this Agreement is held invalid or unenforceable, and
unless the invalidity or unenforceability thereof does substantial violence to
the underlying intent and sense of the remainder of this Agreement, such
invalidity or unenforceability shall not affect in any way the validity or
enforceability of any other provisions of this Agreement except the invalidated
or unenforceable provision. In the event any provision is held invalid or
unenforceable, the Parties shall attempt to agree on a valid and enforceable
provision which shall be a reasonable substitute for such invalid or
unenforceable provision in the light of the content of this Agreement and, on so
agreeing, shall incorporate such substitute provision in this Agreement.

 

8

Counterparts and Signatures

This Agreement may be executed in one or more counterparts. A set of
counterparts, containing the signatures of all the Parties hereto, shall between
them constitute one single agreement.

Each Party shall receive and keep a copy of the original in due evidence of this
Agreement, the original being kept with the Issuer.

 

9

Governing Law and Jurisdiction

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with
Luxembourg law.

The Parties irrevocably agree that the courts of Luxembourg City (Grand Duchy of
Luxembourg) have exclusive jurisdiction to settle any dispute which may arise
out of or in connection with this Agreement.

[Signature pages follows]

 

 

A42776004

5



--------------------------------------------------------------------------------

IN WITNESS whereof this Agreement has been entered into the day and year first
above written.

[signature page follows]

 

 

A42776004

6



--------------------------------------------------------------------------------

SIGNATURE PAGE

 

                                         

[Arrival] By:   [                    ] Title:   [                    ]

                                         

[Arrival] By:   [                    ] Title:   [                    ]

 

 

A42776004

7



--------------------------------------------------------------------------------

                                         

[Contributor] By:   [                    ] Title:   [                    ]

                                         

[Contributor] By:   [                    ] Title:   [                    ]

 

 

A42776004

8



--------------------------------------------------------------------------------

The Company declares for the purpose of article 710-13 of the Luxembourg law of
10 August 1915 on commercial companies, as amended, to duly acknowledge and
accept the aforementioned Contribution of the Contributed Shares and authorises
any manager of the Company or any lawyer at Linklaters LLP, Luxembourg, each
acting individually with power of substitution, to register, in its name and on
behalf of the Company, the transfer of the Contributed Shares in the
shareholders’ register of the Company and perform any and all publication or
registration formalities that may be necessary in relation with the
aforementioned Contribution of the Contributed Shares.

Arrival S.à r.l.

 

By  

 

    By  

 

 

Name:

Title:

     

Name:

Title:

 

 

A42776004

9



--------------------------------------------------------------------------------

Schedule 1 – Contributed Shares

 

Contributor

  

Contributed Shares

[                     ]

   [                    ] ordinary shares in Arrival S.à r.l.

 

 

A42776004

10



--------------------------------------------------------------------------------

Schedule 2 – Business Combination Agreement

 

 

A42776004

11